Case 19-11757-KHK         Doc 18      Filed 07/29/19 Entered 07/29/19 17:54:42            Desc Main
                                      Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                                 *
                                                       *
CARICO, Connie Sue,                                    *       Case No. 19-11757-KHK
                                                       *       Chapter 7
         Debtor.                                       *

                         TRUSTEE’S OBJECTION TO EXEMPTION

         Donald F. King, the Chapter 7 trustee in the above captioned case (“Trustee”), by

counsel, files this objection to exemption claimed by Connie Sue Carico (“Debtor”), and, in

support thereof, states as follows:

            1.      The Debtor filed a voluntary petition under Chapter 7 on May 28, 2019.

            2.      The Trustee is the duly qualified and acting Chapter 7 trustee for this estate.

            3.      The meeting of creditors under 11 U.S.C. § 341 was concluded on June 27,

2019.

              Objection to Exemption Under Va. Code Ann. §§ 55-20.2 and 55-37

            4.      According to the Debtor’s Schedule C filed with this Court and the

Homestead Deed filed by the Debtor in the Prince William County land records, the Debtor

claims a tenancy-by-the-entireties (“T-by-E”) exemption pursuant to Va. Code Ann. §§ 55-20.2

and 55-37 in real property located at 3408 Fitchburg Court, Woodbridge, VA 22193 (the

“Property”).

            5.      According to the deed provided to the Trustee, it appears that the Debtor

originally owned the Property in her individual name, then conveyed the Property by Deed of

DONALD F. KING (VSB No. 23125)
Counsel for Chapter 7 Trustee
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Phone: 703-218-2116
Fax:     703-218-2160
Email: donking@ofplaw.com
Case 19-11757-KHK           Doc 18   Filed 07/29/19 Entered 07/29/19 17:54:42           Desc Main
                                     Document     Page 2 of 2




Gift (i.e., without consideration) to herself and her spouse, Donna M. Sanderson, and then

subsequently encumbered the Property with a new mortgage, within two (2) years prior to the

bankruptcy filing, in order to create a T-by-E exemption and otherwise shield any equity that she

had in the Property. The Trustee believes the transfer of the Property is avoidable under 11

U.S.C § 548.

             6.       Accordingly, the Trustee objects to the Debtor’s claim of exemption under Va.

Code Ann. §§ 55-20.2 and 55-37 as to the Property.

                      WHEREFORE, Donald F. King, Trustee, by counsel, requests that this Court

disallow the attempted T-by-E exemption claimed by the Debtor in the Property and provide such

further relief as this Court deems just and proper.

                                                       Respectfully Submitted,

                                                       DONALD F. KING, TRUSTEE
                                                       By Counsel


By:           /s/ Donald F. King
        Donald F. King (VSB No. 23125)
        Counsel for Chapter 7 Trustee
        ODIN FELDMAN & PITTLEMAN PC
        1775 Wiehle Avenue, Suite 400
        Reston, Virginia 20190
        Phone: 703-218-2116
        Fax:    703-218-2160
        Email: donking@ofplaw.com

 #4354246v1 31070/00001




                                                  2
